   Case 2:20-cv-10679-SRC Document 3 Filed 03/05/21 Page 1 of 9 PageID: 12




NOT FOR PUBLICATION

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

                                               :
DEQUAN FARLOW,                                 :
                                               :      Civil Action No. 20-10679 (SRC)
                       Petitioner,             :
                                               :
                       v.                      :      OPINION
                                               :
UNITED STATES OF AMERICA,                      :
                                               :
                       Respondent.             :
                                               :

CHESLER, District Judge:

       Presently before the Court is Petitioner Dequan Farlow’s motion to vacate his sentence

brought pursuant to 28 U.S.C. § 2255. (ECF No. 1). The Government filed a response to the

motion (ECF No. 2), but Petitioner declined to file a reply. For the reasons set forth below, this

Court will deny the motion and deny Petitioner a certificate of appealability.



I. BACKGROUND

       On June 6, 2018, Petitioner pled guilty to being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g)(1) pursuant to a plea agreement. (Docket No. 18-44 at ECF Nos.

19-21). As part of his plea agreement, Petitioner stipulated that, following having been convicted

of several felonies, he knowingly possessed a firearm on the date in question. (Docket No. 18-44

at ECF No. 20 at 8). These prior felonies included at least four state court felony drug offenses

which resulted in two separate five-year prison term sentences in state court. (See PSR at ¶¶ 30-

34, ECF No. 2 at 4). As a result of this guilty plea, at sentencing, Petitioner received a three-level

reduction in his guidelines level based on the acceptance of responsibility evinced by his plea.
   Case 2:20-cv-10679-SRC Document 3 Filed 03/05/21 Page 2 of 9 PageID: 13




(See ECF No. 2 at 3). This Court ultimately sentenced Petitioner to 94 months’ imprisonment on

October 3, 2018. (Docket No. 18-44 at ECF No. 26).



II. DISCUSSION

A. Legal Standard

         A prisoner in federal custody may file a motion pursuant to 28 U.S.C. § 2255 challenging

the validity of his or her sentence. Section 2255 provides, in relevant part, as follows:

                A prisoner in custody under sentence of a court established by Act
                of Congress claiming the right to be released upon the ground that
                the sentence was imposed in violation of the Constitution or laws of
                the United States, or that the court was without jurisdiction to
                impose such a sentence, or that the sentence was in excess of the
                maximum authorized by law, or is otherwise subject to collateral
                attack, may move the court which imposed the sentence to vacate,
                set aside or correct the sentence.

28 U.S.C. § 2255. Unless the moving party claims a jurisdictional defect or a constitutional

violation, to be entitled to relief the moving party must show that an error of law or fact constitutes

“a fundamental defect which inherently results in a complete miscarriage of justice, [or] an

omission inconsistent with the rudimentary demands of fair procedure.” United States v. Horsley,

599 F.2d 1265, 1268 (3d Cir. 1979) (quoting Hill v. United States, 368 U.S. 424, 429 (1962)), cert.

denied 444 U.S. 865 (1979); see also Morelli v. United States, 285 F. Supp. 2d 454, 458-59 (D.N.J.

2003).




                                                  2
   Case 2:20-cv-10679-SRC Document 3 Filed 03/05/21 Page 3 of 9 PageID: 14




B. Analysis

1. No evidentiary hearing is necessary in this matter

          A district court need not hold an evidentary hearing on a motion to vacate where “the

motion and files and records of the case conclusively show that the prisoner is entitled to no relief.”

28 U.S.C. § 2255(b); United States v. Booth, 432 F.3d 542, 545 (3d Cir. 2005); United States v.

Day, 969 F.2d 39, 41-42 (3d Cir. 1992). “Where the record, supplemented by the trial judge's

personal knowledge, conclusively negates the factual predicates asserted by the petitioner or

indicate[s] that petitioner is not entitled to relief as a matter of law, no hearing is required.” Judge

v. United States, 119 F. Supp. 3d 270, 280 (D.N.J. 2015); see also Government of Virgin Islands

v. Nicholas, 759 F.2d 1073, 1075 (3d Cir. 1985); see also United States v. Tuyen Quang Pham,

587 F. App’x 6, 8 (3d Cir. 2014); Booth, 432 F.3d at 546. Because Petitioner’s claims are

procedurally defaulted and Petitioner has failed to show cause and actual prejudice or actual

innocence sufficient to overcome that bar, no evidentiary hearing is necessary to resolve this

matter.



2. Petitioner’s Rehaif Claim

          In his sole claim, Petitioner contends that, in light of the Supreme Court’s decision in

Rehaif v. United States, --- U.S. ---, 139 S. Ct. 2191 (2019), his guilty plea has been rendered

deficient as he neither admitted to nor acknowledged the Government’s ability to prove that he

knew that he was a felon at the time he possessed the gun at issue in his conviction. In Rehaif,

the Supreme Court held that, in order to be found guilty of violating 18 U.S.C. § 922(g), the

Government must show that a criminal defendant knew that he fell into one of the categories of


                                                   3
   Case 2:20-cv-10679-SRC Document 3 Filed 03/05/21 Page 4 of 9 PageID: 15




people barred from possessing a firearm under the statute at the time that he knowingly possessed

a firearm. 139 S. Ct. at 2194. In so ruling, the Supreme Court overruled longstanding circuit court

precedent both in the Third Circuit and in every other circuit court to have considered the question.

See, e.g., United States v. Higdon, 638 F.3d 233, 239-40 (3d Cir. 2011). Because Petitioner’s §

922(g) charge was premised on his having been a convicted felon at the time he possessed a

firearm, see 18 U.S.C. § 922(g), in this matter Rehaif would require that Petitioner admit or the

Government have proven that Petitioner knew at the time he possessed a gun that he “had been

convicted of a crime punishable by more than one year of imprisonment.” United States v.

Sanabria-Robreno, 819 F. App’x 80, 83 (3d Cir. 2020).

       Although the Government acknowledges that Petitioner did not explicitly admit to or

acknowledge that the Government could prove that he knew he was a convicted felon at the time

he possessed a firearm while pleading guilty in this matter, the Government argues that Petitioner

is ultimately not entitled to relief because his Rehaif claim is procedurally defaulted and Petitioner

has not shown cause and actual prejudice or actual innocence sufficient to overcome this default.

Where a § 2255 petitioner’s claim could have been, but was not raised on direct appeal, that claim

is considered procedurally defaulted. See, e.g., Massaro v. United States, 538 U.S. 500, 504

(2003); United States v. Frady, 456 U.S. 152, 167-68 (1982); see also United States v. DeRewal,

10 F.3d 100, 105 n. 4 (3d Cir. 1993); Parkin v. United States, 565 F. App’x 149, 151-52 (3d Cir.

2014). As Petitioner could have raised such a claim on direct appeal, albeit with little chance of

success given circuit precedent in effect prior to Rehaif, his claim is defaulted.

       Where a habeas petitioner has procedurally defaulted a claim, he cannot be granted relief

on that claim unless he can show cause for his default and actual prejudice or that he is actually


                                                  4
   Case 2:20-cv-10679-SRC Document 3 Filed 03/05/21 Page 5 of 9 PageID: 16




innocent of the charge in question. Massaro, 538 U.S. at 504; Frady, 456 U.S. at 167-68; Parkin,

565 F. App’x at 151. Turning first to procedural default, it is clear that Petitioner cannot show

adequate prejudice to overcome the procedural bar which lays in his path. Even if this Court

assumes, arguendo, that the binding circuit precedent in effect at the time of Petitioner’s conviction

is sufficient cause to excuse his failure to raise a Rehaif-like claim on direct appeal, Petitioner is

still barred from relief unless he can show that he was actually prejudiced – that the alleged Rehaif

error “worked to his actual and substantial disadvantage infecting his entire [conviction] with error

of constitutional dimensions.” Frady, 456 U.S. at 170. Indeed, claims of even a constitutional

dimension raised in a § 2255 motion will be held harmless on collateral review unless the alleged

error “had a substantial and injurious effect or influence in determining the jury’s verdict.” Fry

v. Pliler, 551 U.S. 112, 116 (2007) (quoting Brecht v. Abrahamson, 507 U.S. 619, 631 (1993)).

Petitioner must therefore show “more than a reasonable possibility that the error was harmful,”

and give the reviewing court a “grave doubt” as to whether the alleged error substantially and

injuriously affected the outcome of Petitioner’s case. Davis v. Ayala, 576 U.S. 257, 267-68

(2015) (internal citations and quotations omitted). In the plea context, this requires the petitioner

to show “that, but for the error, he would not have entered the plea” and would have proceeded to

trial. Sanabria-Robreno, 819 F. App’x at 83.

       In his petition, Petitioner does not argue, let alone show, that he was prejudiced by the

alleged Rehaif error. Instead, Petitioner argues that Rehaif errors in a guilty plea amount to

structural error requiring a reversal notwithstanding a lack of prejudice, relying on the Fourth

Circuit’s decision in United States v. Gary, 954 F.3d 194, 203-05 (4th Cir. 2020), cert. granted,

No. 20-444, --- U.S. ---, 2021 WL 77245 (Jan. 8, 2021). In Gary, the Fourth Circuit held that


                                                  5
    Case 2:20-cv-10679-SRC Document 3 Filed 03/05/21 Page 6 of 9 PageID: 17




Rehaif errors in plea proceedings were structural, largely based on the Fourth Circuit’s opinion

that the effect of the Rehaif knowledge requirement on the petitioner’s guilty plea could not be

adequately predicted. Id. Both the Third Circuit, albeit in an unpublished opinion, and every

other circuit court to have considered the issue have rejected this conclusion, finding that relief

under Rehaif raised for the first time after the conclusion of trial is not warranted absent a showing

of prejudice, a finding which relevant Supreme Court precedent supports. See Sanabria-Robreno,

819 F. App’x at 83; United States v. Patrone, 985 F.3d 81, 85-86 (1st Cir. 2021) (collecting cases);

see also United States v. Dominguez Benitez, 542 U.S. 74, 81 n. 6 (“[t]he omission of a single Rule

11 warning without more is not colorably structural”).

       This Court agrees with the Third Circuit’s unpublished decision and the decision of these

other circuits – in cases such as this one where the petitioner served previous multiple year

sentences for prior convictions, the effect of Rehaif on Petitioner’s decision is readily predictable,

and the error in question is therefore not structural. Because Petitioner certainly knew that he had

been convicted of a crime punishable by more than a year as he had served multi-year prison

sentences, and as it is in any event clear that the Government could have adequately proven on that

basis that Petitioner met the knowledge requirement, there is no reasonable probability that

Petitioner would not have pled guilty had he been aware of the Rehaif knowledge requirement.

As there is no reasonable likelihood that the outcome of the plea process would have been different

had Petitioner known about the Rehaif requirement, Petitioner has not shown that he was actually

prejudiced by the alleged Rehaif error.1


1
  Although the Court need not reach the merits of Petitioner’s underlying Rehaif claim in light of
the fact that Petitioner’s claim is procedurally barred for the reasons discussed throughout this
opinion, the Court notes that Petitioner is not entitled to habeas relief on the merits of his claim for

                                                   6
   Case 2:20-cv-10679-SRC Document 3 Filed 03/05/21 Page 7 of 9 PageID: 18




       As Petitioner has failed to show cause and actual prejudice, his Rehaif claim is barred

unless he can otherwise pierce the procedural default bar by showing that he is actually innocent

of the § 922(g) violation of which he was convicted. A petitioner can only make out a claim of

actual innocence sufficient to overcome his procedural default by showing “that it is more likely

than not that no reasonable juror would have convicted him.” McQuiggan v. Perkins, 569 U.S.

383, 399 (2013) (quoting Schlup v. Delo, 513 U.S. 298, 327 (1995)). This requires he present

new, credible evidence of innocence “so strong that a court cannot have confidence in the outcome

of the trial unless the court is also satisfied that the trial was free of nonharmless constitutional

error.” Id. at 401. In light of Petitioner’s having served multiple year sentences following his

convictions in state court, a fact recorded in the public record of Petitioner’s convictions, Petitioner

can make no such showing – he clearly and knowingly possessed a firearm based on his

stipulations and guilty plea admissions, and it is virtually certain he knew he had been convicted

of a crime punishable by more than a year in light of his convictions and the resulting prison

sentences he had previously served – and Petitioner has therefore failed to show that he was

actually innocent. He therefore cannot overcome the procedural default bar, and his Rehaif claim

is therefore barred. Petitioner’s motion to vacate sentence is denied.




the same reason he fails to show actual prejudice – any non-structural error claim raised in a
collateral relief motion will be held harmless and provide no basis for relief unless the petitioner
shows that he was actually and substantially prejudiced. Fry, 551 U.S. at 116. Because there is
no reasonable likelihood that Petitioner would not have pled guilty had he known about the Rehaif
requirement in light of his criminal history and the benefits received via his guilty plea, the alleged
Rehaif error is harmless and provides no basis for habeas relief.

                                                   7
   Case 2:20-cv-10679-SRC Document 3 Filed 03/05/21 Page 8 of 9 PageID: 19




III. CERTIFICATE OF APPEALABILITY

        Pursuant to 28 U.S.C. § 2253(c), the petitioner in a § 2255 proceeding may not appeal from

the final order in that proceeding unless he makes “a substantial showing of the denial of a

constitutional right.” “A petitioner satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his constitutional claims or that jurists could

conclude that the issues presented here are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). “When the district court dismisses the petition

on procedural grounds without reaching the prisoner’s underlying constitutional claim, a

[certificate of appealability] should issue when the prisoner shows, at least, that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court erred in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a reasonable jurist

could not conclude either that the district court erred . . . or that the petition should be allowed to

proceed further.” Id. Because jurists of reason could not disagree with this Court’s conclusion

that Petitioner’s Rehaif claim is procedurally defaulted and that Petitioner has failed to show cause

and prejudice or actual innocence sufficient to overcome that procedural bar, Petitioner has failed

to make a substantial showing of the denial of a constitutional right, and no certificate of

appealability shall issue.




                                                   8
   Case 2:20-cv-10679-SRC Document 3 Filed 03/05/21 Page 9 of 9 PageID: 20




IV. CONCLUSION

       For the reasons stated above, Petitioner’s motion to vacate sentence (ECF No. 1) is

DENIED and Petitioner is DENIED a certificate of appealability. An appropriate order follows.




                                                         ___s/ Stanley R. Chesler_____
                                                         Hon. Stanley R. Chesler,
                                                         United States District Judge

       Dated: March 5, 2021




                                             9
